Case 2:10-cv-00636-KSH-CLW Document 19 Filed 07/22/20 Page 1 of 6 PageID: 912




                              UNITED STATES DISTRICT COURT
                                 DISTRICT OF NEW JERSEY

    IN RE: AETNA UCR LITIGATION                                      MDL No. 2020
                                                          Civil No.: 07-cv-3541 (KSH) (CLW)
    This Order Relates To:
    Ohai v. Aetna Life Ins. Co. & Hyatt Corp.,
    Civ. No. 10-636
                                                                        OPINION



          Luminate Ohai filed a complaint against Aetna Life Insurance Company and Hyatt

Corporation in Georgia state court in August 2009. (See D.E. 1.)1 She asserted a variety of

federal and state law claims relating to Aetna’s out-of-network payment rates for benefits under

an employer-sponsored health benefits plan offered by Hyatt. (Id.) Defendants removed the

case to the Northern District of Georgia in October 2009. (Id.) Over Ohai’s opposition, the

action was transferred to this Court as part of the above-captioned multidistrict litigation. That

transfer became final in February 2010. (See D.E. 9, 10.)

          Ohai has taken no discernable action since then to prosecute her case. She did not join

either of the consolidated complaints filed in the primary action (MDL 2020, Civ. Action No. 07-

3541) after her case was transferred here, nor is there any indication on the docket of her

individual action that she pursued its resolution as an opt-out case. Moreover, defendants

represent that, despite the case management orders directing discovery protocols, Ohai did not

participate in or undertake any discovery.

          After the majority of the remaining plaintiffs in the primary action reached a settlement in

2018 (see Civ. Action No. 07-3541, D.E. 1160, 1165, 1167), the Court issued an order on



1
 References to docket entries are to filings in D.N.J. Civil Action No. 10-cv-636 unless
otherwise noted.
                                                   1
Case 2:10-cv-00636-KSH-CLW Document 19 Filed 07/22/20 Page 2 of 6 PageID: 913



November 2, 2018 (the “November 2 Order”) directing the remaining plaintiffs, including Ohai,

to indicate the status of their actions and to explain why those actions should not be dismissed

for lack of prosecution. (D.E. 16; see also Civ. Action No. 07-3541, D.E. 1166.) Ohai,

specifically, was directed to “submit a letter to the Court setting forth the procedural posture of

[her] action, including what steps she has taken to prosecute her case since it was transferred to

this Court in February 2010, and why the case should not be dismissed for lack of prosecution.”

(D.E. 16 at 1.) Ohai did not respond to that order. The November 2 Order also required Aetna

and Hyatt to submit a position letter concerning the status of the action and the basis for their

earlier-stated position (Civ. Action No. 07-3541, D.E. 1165 at 3-4) that the case should be

dismissed or, alternatively that further pretrial proceedings should take place before this Court.

(D.E. 16 at 2.) The defendants submitted the letter required by the Order, noting that since

transfer of Ohai’s action to this Court, she “made no filings on any docket in this MDL,

including either the individual docket or the master docket, nor did she join in any filings by

other plaintiffs in this docket.” (D.E. 17 at 2.)

       Defendants request that the action be dismissed for lack of prosecution. Fed. R. Civ. P.

41(b) permits this relief, providing that “[i]f the plaintiff fails to prosecute or to comply with

these rules or a court order, a defendant may move to dismiss the action or any claim against it.”

In the Third Circuit, the Poulis factors govern whether a case should be dismissed under Rule

41(b). These factors examine:

       (1) the extent of the party’s personal responsibility; (2) the prejudice to the
       adversary caused by the failure to meet scheduling orders and respond to
       discovery; (3) a history of dilatoriness; (4) whether the conduct of the party or the
       attorney was willful or in bad faith; (5) the effectiveness of sanctions other than
       dismissal, which entails an analysis of alternative sanctions; and (6) the
       meritoriousness of the claim or defense.




                                                    2
Case 2:10-cv-00636-KSH-CLW Document 19 Filed 07/22/20 Page 3 of 6 PageID: 914



Hildebrand v. Allegheny Cnty., 923 F.3d 128, 131-32 (3d Cir. 2019) (quoting Poulis v. State

Farm Fire & Cas. Co., 747 F.2d 863, 868 (3d Cir. 1984)). No single factor is dispositive, and

not all factors must point to dismissal for that course of action to be appropriate. Id.; see also

Briscoe v. Klaus, 538 F.3d 252, 263 (3d Cir. 2008). Nonetheless, dismissal is a disfavored

sanction, and “cases should be decided on the merits barring substantial circumstances in support

of the contrary outcome.” Hildebrand, 923 F.3d at 132.

        Here, consideration of the Poulis factors supports dismissal of this action, which Ohai has

wholly failed to prosecute in the decade since its transfer to this district. First, Ohai is a pro se

litigant, and her failure to prosecute is her responsibility alone. Miller v. Advocare, LLC, 2013

U.S. Dist. LEXIS 71451, at *7-8 (D.N.J. May 21, 2013) (Rodriguez, J.). If there is any

explanation for it, she has not provided one, despite having been given an opportunity to do so.

Moreover, Ohai’s failure to participate in discovery or, for that matter, make any other efforts to

prosecute her case once it was transferred here, contravenes the Court’s various case

management orders governing the multidistrict litigation, which included, among other

requirements, measures intended to streamline the litigation and deadlines and parameters for

discovery. (See, e.g., D.E. 212, 315, 351.) This factor favors dismissal. Accord Emerson v.

Thiel College, 296 F.3d 184, 190-91 (3d Cir. 2002) (affirming dismissal where pro se plaintiff’s

failure to comply with court orders could not be blamed on counsel and was part of a pattern of

noncompliance based on unsubstantiated claims about medical conditions); Miller, 2013 U.S.

Dist. LEXIS 71451, at *7-8.

        The second factor, a particularly significant one, examines such considerations as the loss

of evidence, fading witness memories, and whether the adversary has been hampered in

preparing “‘a full and complete trial strategy.’” Hildebrand, 923 F.3d at 134 (quoting Ware v.



                                                   3
Case 2:10-cv-00636-KSH-CLW Document 19 Filed 07/22/20 Page 4 of 6 PageID: 915



Rodale Press, Inc., 322 F.3d 218, 222 (3d Cir. 2003)). Prejudice may include additional costs,

repeated delays, and the need for additional motion practice caused by the party’s abusive

behavior. Miller, 2013 U.S. Dist. LEXIS 71451, at *8-9 (citations omitted). Aetna argues that it

pursued discovery and engaged in motion practice based upon the claims of plaintiffs who were

actively litigating their cases and that had Ohai taken steps to act, it would have pursued a

strategy that prepared it to address her claims. The docket of the consolidated action (No. 07-

3541) makes clear that the claims against Aetna were heavily and actively litigated over many

years by the plaintiffs who chose to participate, which would have necessarily required Aetna to

make strategic decisions along the way, particularly as deadlines passed and discovery closed.

Combined with the significant passage of time and the absence of any indication in the record of

how Ohai intended to litigate her case, the limitations imposed by her nonparticipation on the

preparation of a defense supports dismissal.

       Third, “[e]xtensive or repeated delay or delinquency constitutes a history of dilatoriness,

such as consistent non-response to interrogatories, or consistent tardiness in complying with

court orders.” Adams v. Trustees of the N.J. Brewery Employees’ Pension Trust Fund, 29 F.3d

863, 874 (3d Cir. 1994). Again, Ohai has not litigated her case at all since it was transferred here

in 2010, and consequently has not complied with any of the case management orders and,

defendants have represented, did not participate in discovery. This factor favors dismissal.

        Fourth, “[w]illful or bad faith conduct can be understood as intentional or self-serving

behavior.” Miller, 2013 U.S. Dist. LEXIS 71451, at *10. Although the record does not indicate

bad faith, Ohai’s silence in the face of numerous case management orders and the Court’s order

specifically directing her to explain her failure to prosecute is indicative of willful or intentional

conduct. This factor favors dismissal, albeit modestly.



                                                   4
Case 2:10-cv-00636-KSH-CLW Document 19 Filed 07/22/20 Page 5 of 6 PageID: 916



       As to the fifth factor, there is no basis for the Court to conclude that sanctions short of

dismissal would be feasible or effective, particularly in view of Ohai’s pro se status. See

Briscoe, 538 F.3d at 262-63 (noting that pro se status of litigant meant expenses of unjustified

motion practice could not be imposed on attorney). Additionally, Ohai’s failure to develop her

case in any manner eliminates the prospect of sanctions such as the use of evidentiary inferences.

See Stover v. Eckenrode, 2005 U.S. Dist. LEXIS 32586, at *17 (E.D. Pa. Dec. 13, 2005)

(“[A]dmitting certain evidence against [p]laintiff at trial would not be an effective sanction

because it is unclear from the [c]omplaint what evidence [p]laintiff might seek to introduce.”).

No sanction short of dismissal would “mitigat[e] the prejudice caused by [the] dilatory behavior

or delinquency” here. Hildebrand, 923 F.3d at 136.

       As to the sixth factor, meritoriousness of the claims is decided on the pleadings. Id. at

137. Ohai’s complaint asserted a series of claims under federal law, specifically the Employee

Retirement Income Security Act (“ERISA”), 29 U.S.C. §§ 1001 et seq., and Georgia state law

based on Aetna’s allegedly improper reimbursement practices for out-of-network medical

services. Similar federal claims asserted through the vehicle of the third amended consolidated

complaint filed on behalf of the putative class plaintiffs were largely dismissed in 2015 (Civ.

Action No. 07-3541, D.E. 1024), although a claim for unpaid benefits under ERISA was not

tested on that motion to dismiss and therefore was permitted to proceed. But even if Ohai’s

complaint, taking all factual allegations therein as true, could be viewed as having made a

plausible claim to relief under ERISA, she has not participated, and shows no indication of

participating in the future, in any adjudication of her case on the merits.

       Finally, our local rules also support dismissal. L. Civ. R. 41.1 states: “Civil cases . . .

which have been pending in the Court for more than 90 days without any proceedings having



                                                  5
Case 2:10-cv-00636-KSH-CLW Document 19 Filed 07/22/20 Page 6 of 6 PageID: 917



been taken therein must be dismissed for lack of prosecution by the Court (1) on its own motion,

or (2) on notice from the Clerk to all parties who have appeared, unless good cause is shown

with the filing of an affidavit or other document complying with 28 U.S.C. § 1746 from counsel

of record or the unrepresented party.” Notice of either contemplated action is to be provided to

counsel, their clients, and pro se litigants. Id. Ohai was personally noticed with the Court’s

order directing her to explain why her case should not be dismissed for lack of prosecution, and

she submitted no response.

       Ohai’s complaint shall be dismissed. The Poulis factors strongly favor dismissal, and, in

particular, the lengthy dormancy of this action, the attendant prejudice to the defendants, and

Ohai’s failure to comply with any court orders counsel that dismissal with prejudice is the proper

course. See Cox v. UPS, 753 F. App’x 103, 107 (3d Cir. 2018); see also Fed. R. Civ. P. 41(b).

An appropriate order will issue.



                                                     /s/ Katharine S. Hayden
Dated: July 22, 2020                                 Katharine S. Hayden, U.S.D.J.




                                                 6
